                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

AMY MORGAN,                                    )
                                               )
                           Plaintiff,          )
                                               )
                      v.                       )     No. 1:19-cv-04401-JMS-DML
                                               )
MIDLAND CREDIT MANAGEMENT,                     )
INC.,                                          )
                                               )
                           Defendant.          )

Order on Plaintiff's Motion for Settlement Conference (Dkt. 23)
      The plaintiff, who seeks to represent a class of similarly situated individuals,

has asked the court to schedule a settlement conference in this case brought under

the Fair Debt Collection Practices Act. The case was filed on October 30, 2019, but

was stayed at the joint request of the parties pending the decision of the Seventh

Circuit Court of Appeals in another FDCPA case (Preston) brought against

defendant Midland Credit Management, Inc., because "the parties anticipate that

Preston will impact Plaintiff's claims." (Dkt. 11)

      Following the Seventh Circuit's decision in Preston, the court lifted the stay

and directed counsel to submit a case management plan. That normally routine

procedure generated the filing of multiple competing case management plans.

Shortly after those filings, the plaintiff filed the motion at hand here—her request

that the court require Midland to respond to her settlement demand by a date
certain 1 and hold a settlement conference as soon as possible. Midland filed an

opposition to that motion and the plaintiff a reply. All told, the parties have filed 28

pages of briefing on the motion, all but four of those pages by the plaintiff.

      The plaintiff's motion and supporting submissions include lengthy arguments

on the merits—specifically, that the Seventh Circuit's decision in Preston

establishes liability against Midland in this case and that Midland has no viable,

good faith defenses. She further argues that Midland's position that it can compel

arbitration of this case on an individual basis is groundless and that it has refused

to produce requested documents pertinent to the arbitration issue.2 She has even

used her motion to argue that the class proposed should be certified. Her

overarching argument in the motion for a settlement conference is that Midland has

engaged in bad faith, foot-dragging conduct in the face of clear liability. These

positions, if ultimately vindicated, may warrant some remedy. Those remedies are

provided by Federal Rules of Civil Procedure 11 and 37, 28 U.S.C. § 1927, and the

court's inherent sanctions powers—in addition to the fee-shifting provision of the

FDCPA. But a settlement conference with the magistrate judge is not such a

remedy.




1      This request is now moot, because the case management plan entered by the
court on April 22, 2020, requires Midland to respond to her settlement demand
within 30 days of its service.
2      Midland has now filed its motion to compel arbitration (Dkt. 27). If Midland
has not produced the documents the plaintiff believes are pertinent to the resolution
of that motion, she should bring that separately to the court's attention.
      The court devotes a large share of its scarce judicial resources to assisting

parties in settling their cases. It conducts these conferences in the midst of the

logistically-challenging and demanding circumstances of the current pandemic

restrictions. At times, it schedules settlement conferences when one or both parties

are not enthusiastic about the process or optimistic it will yield a settlement. In

short, this court greatly values the process. And because it does, it will not accede

to the obvious attempted weaponization of that process. 3 The motion for settlement

conference is denied.

       So ORDERED.

       Date: 5/12/2020
                                       ____________________________________
                                          Debra McVicker Lynch
                                          United States Magistrate Judge
                                          Southern District of Indiana

Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system




3     The court also cautions plaintiff's counsel that his filings included many
typographical and related errors that affected their readability.
